04/15/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 19-0426


                                      DA 19-0426
                                   _________________



IN THE MATTER OF:

C.S.,                                                              ORDER

              A Youth in Need of Care.


                                   _________________

        Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
        The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Elizabeth Best, District Judge.

                                                  For the Court,




                                                                              Electronically signed by:
                                                                                    Mike McGrath
                                                                       Chief Justice, Montana Supreme Court
                                                                                    April 15 2020